461 F.2d 544
Joseph LAW, Plaintiff-Appellant,v.HIGHLANDS INSURANCE COMPANY, Inc., Defendant-Appellee.
No. 72-1008.
United States Court of Appeals,Fifth Circuit.
June 6, 1972.

Donald Feldman, Feldman & Abramson, Miami, Fla., for plaintiff-appellant.
William R. Eckhardt, III, Houston, Tex., W. L. Adams, Miami, Fla., Vinson, Elkins, Searls & Smith, Houston, Tex., Wicker, Smith, Pyszka, Blomqvist & Davant, Miami, Fla., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Florida; Joe Eaton, District Judge.
Arthur Roth, Ehrich & Zuckerman, U. S. Atty., Miami, Fla., Laurence F. Ledebur and Thomas L. Jones, Admiralty & Shipping Section, Dept. of Justice, Washington, D. C., Stephens, Magill & Thornton, and Ralph & Boyd, and Scott, McCarthy, Steel, Hector & Davis, Miami, Fla., for other interested parties.
Before TUTTLE, MORGAN and RONEY, Circuit Judges.
PER CURIAM:


1
This case was consolidated for trial and on appeal with the case of Mann, v. Highland Insurance Company, 461 F.2d 541 decided this date.


2
The judgment is affirmed on the unpublished opinion of the trial court.  It is similar in all respects to that which we have appended as an appendix to the opinion in the Mann case.